NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CHIKEZIE OTTAH,
Plain,tiff-Appellant,

V.

IST MOBILE TECI-INOLOGIES,
Defendant-Appellee.

2012-1405

Appeal from the United States District Court for the
Southern District of NeW York in case no. 10-CV-7296,
Judge Co11een McMahon.

ON MOTION

ORDER

Chikezie Ottah moves for leave to proceed in forma

pauperis
Upon consideration thereof,
IT IS ORDERED THATI

The motion is granted.

CHIKEZIE OTTAH V. IST MOBILE TECHNOLOGIES 2

FoR THE CoURT
 1 3 2012 /s/ J an Horbaly
Date J an Horbaiy
Clerk
ccc Chikezie Ottah
Joshua Lorentz, Esq. F;|_Eg
324 "»‘»azss,:,.e':z§zsn*°“
JUN 13 2012
JAN HUHBALY

CLERK